DETAILED ACTION
This Action is responsive to Applicant’s Amendments filed September 28, 2021.
Please note, claims 1-20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
On page 8, Applicant provides remarks regarding the Non-Statutory Double Patenting Rejection and the Terminal Disclaimer, filed September 28, 2021.
As to the above, the Terminal Disclaimer filed Septeber 28, 2021 is proper and has been accepted. The Non-Statutory Double Patenting Rejection is withdrawn.
On pages 11-14, Applicant argues that Ionescu fails to teach the newly amended claim limitations.
As to the above, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 14, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu (US Pat. No. 7,707,142) further in view of Prahlad et al. (US Pub. No. 2008/0294605)

Regarding claim 1, Ionescu teaches a method of processing a search query in an offline environment, the method executable at an electronic device, the electronic device storing, in its permanent storage, an offline query result database, the offline query result database comprising:
‘an offline query index storing one or more offline search queries, each of the one or more offline search queries being associated with a respective offline search engine result page (SERP) template pointer’ as an offline data store comprising an index with a list of articles and article identifiers (Col. 16, Lines 11-22)
‘an offline SERP template index storing one or more offline SERP templates, each of the one or more offline SERP templates comprising a list of one or more element pointers’ (Col. 16, Lines 11-42)
‘at least one SERP elements index storing a plurality of SERP elements, each SERP element associated to at least one of the one or more element pointers, the plurality of SERP elements having been organized by a respective SERP element type’ (Col. 16, Lines 11-42)
‘the method comprising:
receiving a search query from a user associated with the electronic device’ as receiving a search query (Col. 11, Lines 14-18)
‘determining whether the search query is stored in the offline query index by comparing the search query against the one or more offline search queries stored therein’ as comparing the query to an indexed list of search queries stored in the data store to determine whether or not the search query has been previously entered by the user (Col. 11, Lines 19-25)
‘responsive to determining that the search query matches a given offline search query, determining the offline SERP template pointer associated with the given offline search query’ as determining that the search query has been previously entered (Col. 13, Lines 15-30)
‘determining, based on the offline SERP template pointer, an associated offline SERP template stored within the offline SERP template index’ (Col. 13, Lines 15-30)
‘accessing the list associated with the associated offline SERP template’ (Col. 13, Lines 15-45)
‘retrieving, for each one or more element pointers of the list, a respective SERP element, from the at least one SERP elements index’ (Col. 13, Lines 15-45)
‘generating an offline SERP by compiling the retrieved SERP elements; and displaying the offline SERP on the electronic device.’ (Col. 16, Lines 36-42)
Ionescu fails to explicitly teach:
‘the search query not having been previously inputted by the user into the electronic device’
Prahlad teaches:

‘processing a search query in an offline environment’ as processing queries in an offline content indexing system (¶0024, 14-16) 
‘the search query not having been previously inputted by the user into the electronic device’ as entering a search for content from the offline content indexing system (¶0029-32)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Prahlad’s would have allowed Ionescu’s to efficiently organize offline data for searching (¶0004)


Regarding claim 14, Ionescu teaches ‘wherein the offline query result database has been generated and pre-loaded into the permanent storage by a search engine server via a communication network prior to execution of the method.’ (Col. 10, Lines 6-10)

Regarding claim 19, Ionescu teaches wherein determining whether the search query is stored within the search query index is in response to determining that:
‘there is no connection between the electronic device and a search engine server to which the electronic device is coupled to via a communication network; or
there is a slow connection between the electronic device and the search engine server.’ (Col. 1, Lines 50-60)

Ionescu teaches an electronic device configured to process a search query, the electronic device comprising:
‘an offline query result database stored in a permanent storage, the offline query result database comprising:
‘an offline query index storing one or more offline search queries, each of the one or more offline search queries being associated with a respective offline search engine result page (SERP) template pointer’ as an offline data store comprising an index with a list of articles and article identifiers (Col. 16, Lines 11-22)
‘an offline SERP template index storing one or more offline SERP templates, each of the one or more offline SERP templates comprising a list of one or more element pointers’ (Col. 16, Lines 11-42)
‘at least one SERP elements index storing a plurality of SERP elements, each SERP element associated to at least one of the one or more element pointers, the plurality of SERP elements having been organized by a respective SERP element type’ (Col. 16, Lines 11-42)
‘at least one computer processor configured to:
receivea search query from a user associated with the electronic device’ as receiving a search query (Col. 11, Lines 14-18)
‘determine whether the search query is stored in the offline query index by comparing the search query against the one or more offline search queries stored therein’ as comparing the query to an indexed list of search queries stored in the data store to determine whether or not the search query has been previously entered by the user (Col. 11, Lines 19-25)
‘responsive to determining that the search query matches a given offline search query, determine the offline SERP template pointer associated with the given offline search query’ as determining that the search query has been previously entered (Col. 13, Lines 15-30)
‘determine, based on the offline SERP template pointer, an associated offline SERP template stored within the offline SERP template index’ (Col. 13, Lines 15-30)
‘access the list associated with the associated offline SERP template’ (Col. 13, Lines 15-45)
‘retrieve, for each one or more element pointers of the list, a respective SERP element, from the at least one SERP elements index’ (Col. 13, Lines 15-45)
‘generate an offline SERP by compiling the retrieved SERP elements; and display the offline SERP on the electronic device.’ (Col. 16, Lines 36-42)
Ionescu fails to explicitly teach:
‘the search query not having been previously inputted by the user into the electronic device’
Prahlad teaches:

‘processing a search query in an offline environment’ as processing queries in an offline content indexing system (¶0024, 14-16) 
‘the search query not having been previously inputted by the user into the electronic device’ as entering a search for content from the offline content indexing system (¶0029-32)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Prahlad’s would have allowed Ionescu’s to efficiently organize offline data for searching (¶0004)

Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu (US Pat. No. 7,707,142) further in view of Turski et al. (US Pub. No. 2008/0021896)

Regarding claim 2, Ionescu fails to explicitly teach ‘wherein the one or more offline search queries are stored in an alphabetically sorted array and further clustered into one or more offline search queries clusters each comprising a subset of the stored offline search queries starting with the same first N characters.’
Turksi teaches ‘wherein the one or more offline search queries are stored in an alphabetically sorted array and further clustered into one or more offline search queries clusters each comprising a subset of the stored offline search queries starting with the same first N characters.’ (¶0055-56, 18-19, 41-42)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Turski’s would have allowed Ionescu’s to improve retrieval and display of desired information to a user (¶0007)


Regarding claim 3, Turksi teaches ‘wherein the offline query result database further comprises a partial offline query index storing one or more unique sets of characters generated based on the first N characters of the one or more offline search queries, each of the one or more unique sets of characters being associated with a respective query cluster pointer.’ (¶0042-45)

Claim 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu (US Pat. No. 7,707,142) further in view of Turski et al. (US Pub. No. 2008/0021896) and Repasi et al. (US Pub. No. 2007/0271245)

Regarding claim 4, Ionescu fails to explicitly teach wherein prior to determining whether the search query is stored in the offline query index, the method further comprises:
‘parsing a portion of the search query, the portion comprising the first N characters of the search query;
determining whether the portion is stored within the partial offline query index by comparing the portion against the one or more sets of characters;
responsive to determining that the portion matches a given set of characters, determining the associated query cluster pointer; and
accessing a given offline search query cluster based on the given query cluster pointer.’
Repasi teaches:
‘parsing a portion of the search query, the portion comprising the first N characters of the search query;
determining whether the portion is stored within the partial offline query index by comparing the portion against the one or more sets of characters;
responsive to determining that the portion matches a given set of characters, determining the associated query cluster pointer; and
accessing a given offline search query cluster based on the given query cluster pointer.’ (¶0029-31)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Repasi’s would have allowed Ionescu’s to more efficiently search large amounts of data (¶0004)

	
	
Ionescu teaches ‘wherein determining whether the search query is stored in the offline query index comprises determining whether the search query is stored within the given offline search query cluster.’ (Col. 11, Lines 19-25)

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu (US Pat. No. 7,707,142) further in view of Stewart et al. (US Pub. No. 2013/0297615)

Regarding claim 6, Ionescu fails to explicitly teach wherein:
‘each of the one of more offline search queries has a unique query position value within the offline query index;
each of the one or more SERP templates corresponds to a respective offline search query; and
each of the one or more SERP templates is stored within the offline SERP template index in an order determined based on the query position value of the respective offline search query.’
Stewart teaches:
 ‘each of the one of more offline search queries has a unique query position value within the offline query index;
each of the one or more SERP templates corresponds to a respective offline search query; and
each of the one or more SERP templates is stored within the offline SERP template index in an order determined based on the query position value of the respective offline search query.’ (¶0008,65-66)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Stewart’s would have allowed Ionescu’s to more search large amounts of data while maintaining efficiency for users (¶0002-3)

Regarding claim 7, Stewart teaches ‘wherein each of the one or more element pointers of the associated SERP template has a unique element pointer position value within the offline SERP template index.’ (¶0008,65-66)

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu (US Pat. No. 7,707,142) further in view of Kritt et al. (US Pub. No. 20140040228)

Regarding claim 12, Ionescu fails to explicitly teach ‘wherein the at least one SERP elements index comprises a plurality of SERP elements indexes, each of the plurality of SERP elements indexes storing SERP elements of a specific one of the respective SERP element type.’
Kritt teaches ‘wherein the at least one SERP elements index comprises a plurality of SERP elements indexes, each of the plurality of SERP elements indexes storing SERP elements of a specific one of the respective SERP element type.’ (¶0053)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Kritt’s would have allowed Ionescu’s to determine most relevant results for users (¶0002-3)

Regarding claim 13, Kritt teaches ‘wherein the plurality of SERP element indexes comprise:
-    a uniform resource locator elements index;
-    a title elements index;
-    a snippet elements index;
-    a favicon elements index; and
-    an image elements index.’ (¶0053)

Regarding claim 15, Ionescu teaches ‘wherein the offline query result database has been generated based on SERPs previously generated by the search engine server based on third-party users’ search queries.’ (Col. 10, Lines 6-10)


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu (US Pat. No. 7,707,142) further in view of Mahajan et al. (US Pub. No. 2012/0284256)

Regarding claim 17, Ionesco fails to explicitly teach ‘wherein each offline SERP template includes a predefined number of element pointers.’
Mahajan teaches ‘wherein each offline SERP template includes a predefined number of element pointers.’ (¶0084)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Kritt’s would have allowed Ionescu’s to improve returning relevant information specific to a user (¶0015)


Allowable Subject Matter
Claims 8-11, 16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166